NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5192-18

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

TIMMA KALIDINDI,

     Defendant-Appellant.
________________________

                   Submitted September 14, 2021 – Decided October 14, 2021

                   Before Judges DeAlmeida and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Indictment No. 14-01-
                   0065.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Darcy J. Baboulis-Gyscek, Designated
                   Counsel, on the brief).

                   Michael H. Robertson, Somerset County Prosecutor,
                   attorney for respondent (Amanda Frankel, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      After a jury trial, defendant Timma Kalidindi appeals from a verdict

convicting him of first-degree murder, N.J.S.A. 2C:11-3, and third-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(d). After

merging the weapons conviction, the trial court sentenced defendant to a term

of fifty-five years' incarceration on the murder conviction, with defendant parole

ineligible for eighty-five percent of that term. On appeal, defendant argues that

the trial court committed plain error in three separate aspects of its jury charge.

We affirm for the reasons set forth below.

                                        I.

      In 2013, Janaki Dantuluru filed for divorce from her husband, defendant

Timma Kalidindi. He soon moved out of the marital home in Bridgewater;

Janaki continued to reside there with their sixteen-year-old daughter.          On

November 14, 2013, the couple's daughter arrived home around 7:00 p.m., after

an afterschool program, and found defendant inside the home, which surprised

and scared her because defendant was barred by a civil order in the matrimonial

action from being in the home. Defendant marched his daughter upstairs to her

room; out of concern, she texted her mother, telling her not to come home.

Defendant discovered the warning text on his daughter's phone and took the

phone from her. Around 8:00 p.m., she heard the garage door open, suggesting


                                                                            A-5192-18
                                        2
Janaki was entering the garage. The daughter heard defendant run downstairs,

followed by screams from her mother. She called 9-1-1, and police arrived to

find Janaki on the garage floor, unresponsive and without a pulse. Paramedics

briefly restored Janaki's pulse and transported her to the local hospital, however

she never regained consciousness and was pronounced dead at 1:49 a.m. Police

observed about three feet of knotted "twiny rope" was wrapped around Janaki's

neck. Defendant was arrested.

      After being Mirandized, defendant gave a statement to police. He told

detectives that before November 14, the last time he spoke with or saw Janaki

was about two months prior. He explained that he went to the family home the

day in question to get his luggage and that he was able to enter the home through

a door that was always unlocked for the dog. Defendant stated that he had

breakfast at the hotel on the morning of November 14 and went to a storage

facility to arrange a place for his possessions. He told detectives that he rented

a red Ford Escape, which he parked near the family home "somewhere near the

pond" because he did not want his wife or daughter to know that he was there.

The car was later located approximately a half mile away from their home.

Defendant stated that he bought a flower for Janaki, but he could not remember




                                                                           A-5192-18
                                        3
whether it fell out on his way into the house. He also could not remember

bringing the rope inside the house from the car.

      Defendant's version of the events in the home leading to Janaki's death

was consistent with his daughter's version. Defendant encountered her when

she returned from school and he instructed her to tell her friend to leave "just in

case there is a fight." Defendant also told her that she should stay in her room

and "[c]lose the door and stay inside," even if she heard noises or fighting. He

admitted to the detectives that he confiscated his daughter's phone when he saw

the warning text to Janaki.

      Defendant told detectives that he "just want[ed] to have a conversation

[with Janaki,] that's all," but that she kicked him in the leg and screamed once

she discovered him in the kitchen. He explained that while there was a struggle

in the kitchen, he could not remember chairs being thrown. Defendant told

detectives he "had to control the screaming" and did so by grabbing Janaki's

throat with two hands, at which point he was kneeling towards the laundry room

and Janaki was on the ground, facing up. He told detectives that he just wanted

to talk, but that Janaki kept screaming. He could not remember how hard he

was squeezing her neck because it was "too stressful [of a] situation," but he

recognized that he "shouldn't [have been] doing that . . . ." He told detectives


                                                                            A-5192-18
                                        4
while he was strangling Janaki, he was listening for his daughter to see if she

was crying, but did not hear anything. While his hands were squeezing Janaki's

neck, he told her that he just wanted to talk to her and in response, "[s]he wasn't

doing anything actually. She wasn't doing anything except . . . holding onto my

hand and doing the scratching kind of thing. . . . [on] my pants." Defendant

stated that he did not remember using the rope but did recall an officer knocking

on the door while he was still in the laundry room. At that point, Janaki "was

quiet already." Defendant recalled surrendering himself to the officer, telling

him that he "pull[ed] [her] into . . . the garage." Defendant told detectives that

he did not actually know why he moved Janaki's body or if he was trying to hide

her, but then stated he did it because the police were knocking on the door.

Defendant did not know whether Janaki was still breathing, explaining to

detectives, "I am not a doctor or something like that[,] I just don't know why I

was doing that . . . because I love my wife . . . ." Defendant told the detectives

that he understood that squeezing someone's neck could result in death. When

asked if he understood "that by choking [his] wife [he] could have killed her,"

he told the detectives that he understood.

      When questioned about whether he told his daughter only one parent

would survive, defendant could not recall saying that, but did acknowledge he


                                                                            A-5192-18
                                        5
was angry. He told detectives that he "badly want[ed] to talk" to his family

because the divorce was to be finalized the following Monday and he was

against it.

        In the ensuing investigation, police searched the rental car and recovered

a white trash bag on the floor on the passenger side, which contained a two-foot

piece of nylon rope. In the back, police located a black bag with court orders

inside, as well as numerous receipts, defendant's Indian and United States

passports, the storage facility rental agreement, wooden stakes, and empty

packaging for a knife. A search of the family home revealed another rope in the

basement, matching the one found in the garage. The rope was in a plastic Home

Depot bag along with a razor knife. Investigators found a rose outside the house

near the backyard. Police also searched defendant's hotel room on November

15, 2013. They located notes on a desk in his room, one of which said: "It is

Timma. I love you my dear wife" and had Janaki's name written on it as well.

Officers located the rental car receipt inside a casino shopping bag. Also seized

from the bag were numerous receipts from various establishments, tickets, a

separate rental agreement, and a $10,000 electronic money transfer

confirmation, all of which were dated between October 2013 and November

2013.


                                                                           A-5192-18
                                         6
                                       II.

      At trial, several witnesses testified, including psychiatric experts for the

State and the defense. Each psychiatrist gave an expert opinion as to the

defendant's state of mind on November 14, the day of the murder. Dr. Harold

Gilman, a board-certified forensic psychiatrist, testified for the State.       He

diagnosed defendant with a personality disorder, with schizotypal narcissistic

features. Dr. Gilman testified that his examination of the defendant did not

reveal symptoms of psychosis before or after the crime. Finally, Dr. Gilman

testified as to specific acts by defendant which caused the doctor to conclude

that defendant acted with knowledge and purpose when he killed his wife. Dr.

Gilman listed: defendant parking his rental car out of sight of his wife and

daughter on November 16; his desire to avoid being seen by his neighbor as he

approached the family home; his understanding that a restraining order which

barred him from the home was in effect; his deliberate choice to enter his home

through a pet door he knew would be open; his instruction to his daughter to

send her friend away and to stay in her room even if she heard her parents

arguing; his bringing a rope into the house along with a knife; and his

recognition of wrongdoing as exemplified by his prompt surrender to police.

Upon making these observations, Dr. Gilman concluded that defendant was not


                                                                           A-5192-18
                                        7
suffering from mental illness which would have impaired his ability to act

purposefully or knowingly at the time of Janaki's murder.

      Dr. Martin Weinapple, a board-certified forensic psychiatrist, testified for

the defense. The doctor examined defendant and made several observations,

including: defendant's paranoid thinking about what he believed were the causes

of his marital difficulties; defendant's stress and confusion at the time of the

murder; and the presence of several triggering events for defendant which led to

a brief psychotic episode resulting in Janaki's death at defendant's hands.1 Dr.

Weinapple ultimately diagnosed defendant with a generalized psychosis, as well

as severe obsessive-compulsive disorder, explaining that "people with very

severe OCD can have moments where they go over the edge and become

psychotic" because the obsession "blends into almost paranoid delusional

thinking, the obsession, it gets so strong." Dr. Weinapple testified that, in his

opinion, defendant had experienced a brief psychotic episode, caused by

obsessive-compulsive disorder and generalized psychosis.          Dr. Weinapple




1
   Dr. Weinapple gave examples of events in defendant's life which, in his
opinion, represented events that could have contributed to triggering a psychotic
episode on November 16, 2013. The examples included: defendant being
kicked by his wife upon her arrival in the garage; his wife's screams during their
struggle; the divorce; and his daughter's chronic illness.
                                                                           A-5192-18
                                        8
further testified that defendant did not have the ability to act knowingly and

purposely at the time he killed his wife.

      At the charge conference, the court reviewed the proposed charge for

murder with counsel. Counsel and the court jointly settled on use of the standard

model    jury   charge    for   murder,       which   included   instructions   for

passion/provocation and aggravated and reckless manslaughter. 2 After hearing

the evidence, closing arguments, and the trial court's instructions, the jury

convicted defendant.

      Defendant appeals, making the following arguments:

            POINT I

            THE JURY CHARGE WAS FUNDAMENTALLY
            FLAWED BECAUSE IT FAILED TO INCLUDE IN
            ITS EXPLANATION OF THE LAW ANY
            REFERENCE TO THOSE ASPECTS OF THE
            EVIDENCE AT TRIAL THAT SUPPORTED
            DEFENDANT'S CONTENTION THAT HE HAD A
            MENTAL    DISEASE  OR    DEFECT    THAT
            PREVENTED      HIM     FROM     ACTING
            PURPOSEFULLY       OR       KNOWINGLY.
            COMPOUNDING ITS ERROR, THE TRIAL COURT
            UNFAIRLY EMPHASIZED IN ITS CHARGE FACTS
            AND EVIDENCE THAT SUPPORTED ONLY THE
            STATE'S CONTENTION THAT DEFENDANT DID
            ACT PURPOSELY AND KNOWINGLY.

2
   See Model Jury Charges (Criminal), "Murder, Passion/Provocation and
Aggravated/Reckless Manslaughter (N.J.S.A. 2C:11-3(a)(1) and (2); 2C:11-4a,
b(1) and b(2))" (rev. June 8, 2015).
                                                                            A-5192-18
                                          9
(Not Raised Below)

POINT II

THE TRIAL COURT'S CHARGE ON PASSION-
PROVOCATION MANSLAUGHTER FAILED TO
EXPLAIN TO THE JURY THAT WHETHER OR
NOT       DEFENDANT   ACTUALLY     WAS
IMPASSIONED AND WHETHER OR NOT HE
ACTUALLY COOLED OFF ARE SUBJECTIVE
FACTORS THAT MUST BE VIEWED FROM THE
PERSPECTIVE OF THE DEFENDANT, NOT FROM
THE PERSPECTIVE OF AN ORDINARY PERSON
(Not Raised Below)

Point III

THE TRIAL COURT INSTRUCTED THE JURY ON
THE DEFENSE OF MENTAL DISEASE OR
DEFECT, N.J.S.A. 2C: 4-2, PRELIMINARILY AND
COMPLETELY SEPARATE AND OUT OF
CONTEXT FROM ITS CHARGE ON PURPOSEFUL
AND KNOWING MURDER AND PASSION-
PROVOCATION                  MANSLAUGHTER.
INEXPLICABLY, THE TRIAL COURT THEN
SPECIFICALLY INCLUDED INSTRUCTIONS ON
MENTAL DISEASE AND DEFECT IN ITS
INSTRUCTION TO THE JURY ON THE OFFENSE
OF POSSESSION OF A WEAPON FOR AN
UNLAWFUL PURPOSE, LEADING THE JURY TO
POSSIBLY INFER THAT THE DEFENSE ONLY
APPLIED TO THE LATTER CRIME, BUT NOT TO
MURDER      OR     PASSION     PROVOCATION
MANSLAUGHTER. THAT DEFECT, COMBINED
WITH THE COURT'S FAILURE TO INCLUDE IN
ITS CHARGE ANY REFERENCE TO THE
EVIDENCE AT TRIAL THAT SUPPORTED
DEFENDANT'S CLAIM OF MENTAL DISEASE OR

                                              A-5192-18
                     10
            DEFECT       CONSTITUTED   PLAIN   AND
            PREJUDICIAL        ERROR AND   REQUIRES
            REVERSAL OF DEFENDANT'S CONVICTION.
            (Not Raised Below)


                                    III.

      When a defendant fails to object to a jury charge at trial, "there is a

presumption that the charge was not error and was unlikely to prejudice the

defendant's case." State v. Singleton, 211 N.J. 157, 182 (2012). In cases like

this, the standard of review is plain error. State v. Nero, 195 N.J. 397, 407

(2008) (citing State v. Chapland, 187 N.J. 275, 288-89 (2006)). "[P]lain error

requires demonstration of 'legal impropriety in the charge prejudicially affecting

the substantial rights of the defendant and sufficiently grievous to justify notice

by the reviewing court and to convince the court that of itself the error possessed

a clear capacity to bring about an unjust result.'" Ibid. (quoting Chapland, 187

N.J. at 288-89). The alleged error is viewed in totality of the entire charge and

the error is considered in light of the strength of the State's overall case. Ibid.

(citing Chapland, 187 N.J. at 288-89).

      An essential ingredient of a fair trial is that a jury receive adequate and

understandable instructions. Correct instructions are "at the heart of the proper

execution of the jury function in a criminal trial." State v. Afanador, 151 N.J.


                                                                            A-5192-18
                                       11
41, 54 (1997) (quoting State v. Alexander, 136 N.J. 563, 571 (1994)). The

instructions must be accurate and provide a "comprehensible explanation of the

questions that the jury must determine, including the law of the case applicable

to the facts that the jury may find." Singleton, 211 N.J. at 181-82 (2012)

(quoting State v. Green, 86 N.J. 281, 287-88 (1981)). In assessing the propriety

of a jury charge, an appellate court should examine the entire charge to see

whether it was ambiguous or whether it misinformed the jury of the law. See

State v. Torres, 183 N.J. 554, 564 (2007) (citations omitted).

      Defendant argues first that the trial court's jury charge failed to include

evidence that defendant lacked the mental capacity to commit murder, or one of

the lesser included offenses. We disagree. The record shows the trial court gave

thorough general instructions to the jury regarding its role in evaluating fact and

opinion testimony adduced at trial. During the court's jury instruction regarding

the offenses of murder, passion/provocation manslaughter, and possession of a

weapon for an unlawful purpose, it specifically addressed the defendant's mental

state at the time of the murder as follows:

            Evidence alleging that . . . [d]efendant suffered from a
            mental disease or defect, specifically psychosis not
            otherwise specified, and obsessive-compulsive
            disorder, OCD, have been provided through the
            testimony of Dr. Weinapple. In considering the State's
            burden of proof which is to prove every element of a

                                                                            A-5192-18
                                       12
            charge presented beyond a reasonable doubt, you must
            consider and weigh all of the evidence as to the
            Defendant's mental state, including that offered as
            evidence of psychosis not otherwise specified, and
            obsessive-compulsive disorder, OCD, in determining
            whether or not the State has proven beyond a
            reasonable doubt that Timma Kalidindi acted purposely
            or knowingly, which are elements of the offenses of
            murder, passion-provocation manslaughter, and
            possession of a weapon for an unlawful purpose.


      The trial court expressly incorporated the defense expert's medical

diagnosis into the charge, providing the jury a clear roadmap from which they

could make findings regarding the defendant's mental state. The jury evidently

heard and rejected Dr. Weinapple's expert testimony.          When we consider

defendant's argument in the totality of the entire charge, we find no plain error.

See Nero, 195 N.J. at 407.

      Defendant's     second        argument    regarding    the   trial    court's

passion/provocation charge has little merit. At defendant's request during the

charge conference, the trial court instructed the jury in accordance with the

model   jury   charges    as   to    murder    and   passion/provocation.      The

passion/provocation charge specifically addresses the four elements that a jury

must evaluate to find the defendant guilty of the lesser included offense of

passion/provocation manslaughter. The four factors are:


                                                                            A-5192-18
                                        13
            (1) There was adequate provocation;

            (2) The provocation actually impassioned defendant;

            (3) Defendant did not have a reasonable time to cool off
            between the provocation and the act which caused
            death; and

            (4) Defendant did not actually cool off before
            committing the act which caused death.

            [State v. Mauricio, 117 N.J. 402, 412-13 (1990).]

      The model charge language on passion/provocation is clear and

unambiguous. Its plain language guides and directs the jury regarding its use of

objective and subjective considerations in analyzing each of the four factors.

The jury considered the entirety of the evidence and found the state met its

burden in proving absence of at least one of the factors in rendering a verdict of

murder. We presume juries will adhere to a trial court's instructions. State v.

Loftin, 146 N.J. 295, 390 (1996).      Where the trial court gave the murder,

passion/provocation, aggravated/reckless manslaughter model jury charge at

defendant's request, we find no plain error. See State v. R.B., 183 N.J. 308, 325

(2005).

      Finally, defendant argues that the trial court erred by giving separate

instructions on the mental disease or defect defense in different places in the

jury instruction. Defendant argues this was confusing to the jury, and that it

                                                                           A-5192-18
                                       14
could have caused them to conclude that the lack of mental capacity defense did

not apply to all of the charged crimes. We reject this argument. Again, the trial

court utilized the model jury charges, with appropriate "modifi[cations] to meet

the facts adduced at trial . . . ." Ibid.3 Not only did the defendant not object to

this charge, but the record shows an extensive colloquy between counsel and the

court on this topic during the charge conference. Defendant has failed to show

plain error here. Any other arguments made by defendant lack sufficient merit

to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




3
   Model Jury Charges (Criminal), "Evidence of Mental Disease or Defect
(N.J.S.A. 2C: 4-2)" (rev. June 5, 2006).
                                                                            A-5192-18
                                       15